DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following minor informalities: Fig. 1 element S101 reads “in response to that the song is selected” which should read “in response to the song being selected” or “in response to the selection of the song”; Fig. 2 element S201 reads “in response to that a singing request operation is received” which should read “in response to a singing request operation being selected” or “in response to receiving a singing request operation”; Fig. 2 element S202 reads “in response to that the song is selected” which should read “in response to the song being selected” or “in response to the selection of the song”; Fig. 4 element S401 reads “in response to that the song is selected” which should read “in response to the song being selected” or “in response to the selection of the song”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 1 objected to because of the following informalities: lines 2-3 reads “in response to that the song is selected” which should read “in response to the song being selected” or “in response to the selection of the song”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  line 2 reads “in response to that a singing request is received” which should read “in response to a singing request being received” or “in response to receiving a singing request”; and line 5 reads “in response to that the song is selected” which should read “in response to the song being selected” or “in response to the selection of the song”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities: line 3-4 reads “in response to that a device for implementing the method is detected” which should read “in response to a device for implementing the method being detected” or “in response to the detection of a device for implementing the method”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  lines 5-6 reads “in response to that the song is selected” which should read “in response to the song being selected” or “in response to the selection of the song”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  line 3 reads “in response to that a singing request is received” which should read “in response to a singing request being received” or “in response to receiving a singing request”; and line 7 reads “in response to that the song is selected” .  Appropriate correction is required.
Claim 12 objected to because of the following informalities: line 4-5 reads “in response to that the apparatus is detected” which should read “in response to the apparatus being detected” or “in response to the detection of the apparatus”.  Appropriate correction is required.
Claims 11, 15, and 16 objected to because of the following informalities: the last line of the preamble reads “to implement followings:” which should read “to implement the following:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-9 are directed to a method, which is a process, claims 10-18 are directed to an apparatus, which is a machine or article of manufacture, and claim 19 is directed to a storage medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a 
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 10, and 19, determining audio information based on data and determining completeness by comparing or matching information are mental processes or mathematical operations, which are abstract ideas without significantly more. Obtaining audio information and acquiring vocal audio data are insignificant extra-solution activity, and structural elements such as processor, memory, and storage media are mere usage of a computer to perform the abstract idea. None of the elements constitute integration into a practical application, or significantly more than the abstract idea.

Regarding claims 2 and 11, displaying an interface and receiving a selection, as well as obtaining the audio information are insignificant extra-solution activity without integration into a practical application and without significantly more.

Regarding claims 3 and 12, cancelling echo is a mathematical operation which is an abstract idea without significantly more and without integration into a practical application. Acquiring audio data is insignificant extra-solution activity.

Regarding claims 4-5 and 13-14, converting data and determining matching degree are mathematical operations which are abstract ideas without significantly more and without integration into a practical application. Obtaining a file is insignificant extra-solution activity.

Regarding claims 6 and 15, displaying an effect animation is insignificant extra-solution activity without integration into a practical application and without significantly more.

Regarding claims 7 and 16, determining a time period and determining completeness are mathematical operations which are abstract ideas without significantly more and without integration into a practical application. Obtaining a file and displaying the effect animation are insignificant extra-solution activity.

Regarding claims 8 and 17, acquiring data is insignificant extra-solution activity without integration into a practical application and without significantly more.

Regarding claims 9 and 18, the limitations are further clarification of the above abstract ideas.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The instant claims are directed to one or more computer-readable recording media comprising a computer program or instructions. The word “media” is defined in the specification as “Optionally, the storage medium may be a non-transient computer readable storage medium” Given the broadest reasonable interpretation of the claim, the full scope of the claimed “storage medium” covers both transitory and non-transitory media. Transitory medium includes signals or carrier waves which do not fall into any statutory category of process, machine, manufacture, or composition of matter (In Re Nuijten, Fed. Cir. 2007). Rather, a signal is a form of energy, in the absence of any physical structure or tangible material. Since the full scope of the claimed medium in light of the disclosure encompasses non-statutory subject matter, the claims as a whole would be non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-11, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2010/0300264).

Regarding claim 1, Foster teaches:
A method for processing an audio, comprising: 
obtaining first audio information by acquiring audio information of a song in response to that the song is selected, wherein the first audio information represents audio features for reflecting music characteristics of the song (para [0038-39], where audio output associated with the selected target musical data is produced); 
acquiring vocal audio data (para [0074], where vocal inputs are received); 
determining second audio information based on the vocal audio data (para [0071], where the pitch is extracted from the digital data stream); 
determining a singing completeness by comparing the second audio information with the first audio information, wherein the singing completeness represents a matching degree of the first song audio information and the second audio information (para [0072], where the sample and correct pitch values are compared to determine a pitch error, which is used to generate performance evaluation data).  

Regarding claim 2, Foster teaches:
The method according to claim 1, further comprises: 
displaying a song selection interface in response to that a singing request is received, wherein songs are displayed on the song selection interface (para [0038], where the first and second target musical data are displayed in a practice mode, interpreted as the singing request); and 
said obtaining the first audio information comprises: 


Regarding claim 6, Foster teaches:
The method according to claim 1, further comprising: 
displaying an effect animation corresponding to the singing completeness on a singing live broadcast interface based on a corresponding relationship between the singing completeness and the effect animation (para [0080], where successfully performing musical content triggers animations).  

Regarding claim 9, Foster teaches:
The method according to claim 1, wherein the audio information comprises at least one of following audio features: 
audio pitch for reflecting pitch characteristics of the song (para [0071], where pitch is used); 
audio rhythm for reflecting rhythm characteristics of the song (para [0074], where the application is a rhythm-action game); or 
audio energy for reflecting energy characteristics of the song (para [0078], where cues glow brightly for louder tones).  

Regarding claim 10, Foster teaches:
An electronic device for processing audio, comprising: 
a processor (Fig. 1B element 120, para [0070], where a processor is used); and 
a memory for storing an instruction executable for the processor (Fig. 1B element 145, para [0070], where RAM is used); 

obtaining first audio information by acquiring audio information of a song in response to that the song is selected, wherein the first audio information represents audio features for reflecting music characteristics of the song (para [0038-39], where audio output associated with the selected target musical data is produced); 
acquiring vocal audio data (para [0074], where vocal inputs are received); 
determining second audio information based on the vocal audio data (para [0071], where the pitch is extracted from the digital data stream); 
determining a singing completeness by comparing the second audio information with the first audio information, wherein the singing completeness represents a matching degree of the first song audio information and the second audio information (para [0072], where the sample and correct pitch values are compared to determine a pitch error, which is used to generate performance evaluation data).  

Regarding claim 11, Foster teaches:
The apparatus according to claim 10, wherein the processor is configured to execute the instruction to implement followings: 
displaying a song selection interface in response to that a singing request is received, wherein songs are displayed on the song selection interface (para [0038], where the first and second target musical data are displayed in a practice mode, interpreted as the singing request); 
the processor is configured to execute the instruction to obtain the first audio information by: 
obtaining the first audio information in response to that the song is selected from the song selection interface (para [0038-39], where audio output associated with the selected target musical data is produced).  

Regarding claim 15, Foster teaches:
The apparatus according to claim 10, wherein the processor is further configured to execute the instruction to implement followings: 
displaying an effect animation corresponding to the singing completeness on a singing live broadcast interface based on a corresponding relationship between the singing completeness and the effect animation (para [0080], where successfully performing musical content triggers animations).  

Regarding claim 18, Foster teaches:
The apparatus according to claim 10, wherein the audio information comprises at least one of following audio features: 
audio pitch for reflecting pitch characteristics of the song (para [0071], where pitch is used); 
audio rhythm for reflecting rhythm characteristics of the song (para [0074], where the application is a rhythm-action game); or 
audio energy for reflecting energy characteristics of the song (para [0078], where cues glow brightly for louder tones).  

Regarding claim 19, Foster teaches:
A storage medium, comprising an instruction, wherein the instruction is executed by a processor to implement the method according to claim 1 (para [0068], where a computer-readable storage medium is used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, in view of Inoue et al. (US 2015/0262589 A1), hereinafter referred to as Inoue.

Regarding claim 3, Foster teaches:
The method according to claim 1, wherein said acquiring the vocal audio data comprises:
Foster does not teach:
acquiring environmental audio data; and 
determining the vocal audio data by cancelling echo in the environmental audio data in response to that a device for implementing the method is detected to be in a loudspeaker mode, wherein the cancelling echo comprises cancelling environmental noise caused by live broadcast voices and comprised in the environmental audio data.  
Inoue teaches:
acquiring environmental audio data (para [0086], where audio from the speaker is detected at the microphone); and 
determining the vocal audio data by cancelling echo in the environmental audio data in response to that a device for implementing the method is detected to be in a loudspeaker mode, wherein the cancelling echo comprises cancelling environmental noise caused by live broadcast voices and comprised in the environmental audio data (para [0086], where the echo signal is subtracted from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foster to use the echo cancellation of Inoue (Inoue para [0086]) on the vocal input of Foster (Foster para [0074]) in order to reduce the influence of the creeping of accompaniment audio from the speaker (Inoue para [0087]).

Regarding claim 12, Foster teaches:
The apparatus according to claim 10, wherein the processor is configured to execute the instruction to acquire the vocal audio data by:
Foster does not teach:
acquiring environmental audio data; and 
determining the vocal audio data by cancelling echo in the environmental audio data in response to that the apparatus is detected to be in a loudspeaker mode, wherein the cancelling echo comprises cancelling environmental noise caused by live broadcast voices and comprised in the environmental audio data.  
Inoue teaches:
acquiring environmental audio data (para [0086], where audio from the speaker is detected at the microphone); and 
determining the vocal audio data by cancelling echo in the environmental audio data in response to that the apparatus is detected to be in a loudspeaker mode, wherein the cancelling echo comprises cancelling environmental noise caused by live broadcast voices and comprised in the environmental audio data (para [0086], where the echo signal is subtracted from the microphone signal, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foster to use the echo cancellation of Inoue (Inoue para [0086]) on the vocal input of Foster (Foster para [0074]) in order to reduce the influence of the creeping of accompaniment audio from the speaker (Inoue para [0087]).

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, in view of Fallgatter (US 2005/0235812 A1).

Regarding claim 4, Foster teaches:
The method according to claim 1, wherein said obtaining the first audio information comprises:
said determining the vocal audio information comprises: 
converting the vocal audio data into a second musical instrument digital interface data (para [0099], where a MIDI value for the input is determined);  
said determining the singing completeness comprises: 
determining a matching degree of the second musical instrument digital interface data and the first musical instrument digital interface data as the singing completeness by comparing the second musical instrument digital interface data with the first musical instrument digital interface data (para [0099], where the MIDI values for the input and the song are compared to determine the pitch distance).  
Foster does not teach:

Fallgatter teaches:
obtaining a musical instrument digital interface file of the song, wherein the musical instrument digital interface file carries a first musical instrument digital interface data representing the first audio information (para [0045], where the music file is converted to a MIDI format);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foster by using the MIDI conversion of Fallgatter (Fallgatter para [0045]) for the songs of Foster (Foster para [0038-39]), as the converted file may contain useful information such as data relating to the notes or time stamps (Fallgatter para [0045]).

Regarding claim 5, Foster in view of Fallgatter teaches:
The method according to claim 4, wherein said acquiring the musical instrument digital interface file comprises: 
acquiring audio data of the song (Fallgatter para [0044], where the music file is received); and 
converting the audio data into the musical instrument digital interface data, and generating the musical instrument digital interface file based on the musical instrument digital interface data (Fallgatter para [0045], where the music file is converted to a MIDI format).  

Regarding claim 13, Foster teaches:
The apparatus according to claim 10, wherein the processor is configured to execute the instruction to acquire the first audio information by:

converting the vocal audio data into a second musical instrument digital interface data (para [0099], where a MIDI value for the input is determined); 
the processor is configured to execute the instruction to determine the singing completeness by: 
determining a matching degree of the second musical instrument digital interface data and the first musical instrument digital interface data as the singing completeness by comparing the second musical instrument digital interface data with the first musical instrument digital interface data (para [0099], where the MIDI values for the input and the song are compared to determine the pitch distance).  
Foster does not teach:
obtaining a musical instrument digital interface file of the song, wherein the musical instrument digital interface file carries a first musical instrument digital interface data representing the first audio information;
Fallgatter teaches:
obtaining a musical instrument digital interface file of the song, wherein the musical instrument digital interface file carries a first musical instrument digital interface data representing the first audio information (para [0045], where the music file is converted to a MIDI format);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foster by using the MIDI conversion of Fallgatter (Fallgatter para [0045]) for the songs of Foster (Foster para [0038-39]), as the converted file may contain useful information such as data relating to the notes or time stamps (Fallgatter para [0045]).

Regarding claim 14, Foster in view of Fallgatter teaches:
The apparatus according to claim 13, wherein the processor is configured to execute the instruction to acquire the musical instrument digital interface file by: 
acquiring audio data of the song (Fallgatter para [0044], where the music file is received); and 
converting the audio data into the musical instrument digital interface data, and generating the musical instrument digital interface file based on the musical instrument digital interface data (Fallgatter para [0045], where the music file is converted to a MIDI format).  

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, in view of Murray (US 2009/0307207 A1).

Regarding claim 7, Foster teaches:
The method according to claim 6, further comprises:
said determining the singing completeness comprises: 
determining the singing completeness within the contrast time period by comparing the second audio information and the first audio information within the time period (para [0072], where the pitch of the sample and the data record are compared at the same timestamp to determine the pitch difference); and 
said displaying the effect animation corresponding to the singing completeness on the singing live broadcast interface comprises: 
displaying the effect animation corresponding to the singing completeness on the singing live broadcast interface at a singing moment corresponding to the ending timestamp (para [0080], where successfully executing cues causes an animation effect, successful execution corresponding to the ending timestamp).  

obtaining a lyric file of the song, wherein the lyric file comprises lyric information of the song, and the lyric information comprises a starting timestamp and an ending timestamp of a lyric; 
determining a time period based on the starting timestamp and the ending timestamp;
Murray teaches:
obtaining a lyric file of the song, wherein the lyric file comprises lyric information of the song, and the lyric information comprises a starting timestamp and an ending timestamp of a lyric (para [0078], where the music including lyrics and lyric timestamps are imported); 
determining a time period based on the starting timestamp and the ending timestamp (Fig. 2, para [0052-53], where start and stop time of each word are determined);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foster by using the timestamps of Murray (Murray Fig. 2) for the lyrics of Foster (Foster para [0077-79]), in order to synchronize the lyrics with the music (Murray para [0006]).

Regarding claim 8, Foster in view of Murray teaches:
The method according to claim 7, wherein said acquiring the vocal audio data comprises: 
acquiring the vocal audio data based on an acquisition period (Foster para [0077-79], where the user sings during the vocal cue, corresponding to the timing of the lyrics displayed); or 
acquiring the vocal audio data within the time period (Foster para [0077-79], where the user sings during the vocal cue, corresponding to the timing of the lyrics displayed).  

Regarding claim 16, Foster teaches: 

the processor is configured to execute the instruction to determine the singing completeness by: 
determining the singing completeness within the contrast time period by comparing the second audio information and the first audio information within the time period (para [0072], where the pitch of the sample and the data record are compared at the same timestamp to determine the pitch difference); and 
the processor is configured to execute the instruction to display the effect animation corresponding to the singing completeness on the singing live broadcast interface by: 
displaying the effect animation corresponding to the singing completeness on the singing live broadcast interface at a singing moment corresponding to the ending timestamp (para [0080], where successfully executing cues causes an animation effect, successful execution corresponding to the ending timestamp).  
Foster does not teach:
obtaining a lyric file of the song, wherein the lyric file comprises lyric information of the song, and the lyric information comprises a starting timestamp and an ending timestamp of a lyric; 
determining a time period based on the starting timestamp and the ending timestamp;
Murray teaches:
obtaining a lyric file of the song, wherein the lyric file comprises lyric information of the song, and the lyric information comprises a starting timestamp and an ending timestamp of a lyric (para [0078], where the music including lyrics and lyric timestamps are imported); 
determining a time period based on the starting timestamp and the ending timestamp (Fig. 2, para [0052-53], where start and stop time of each word are determined);


Regarding claim 17, Foster in view of Murray teaches:
The apparatus according to claim 16, wherein the processor is configured to execute the instruction to acquire the vocal audio data by: 
acquiring the vocal audio data based on an acquisition period (Foster para [0077-79], where the user sings during the vocal cue, corresponding to the timing of the lyrics displayed); or 
acquiring the vocal audio data within the time period (Foster para [0077-79], where the user sings during the vocal cue, corresponding to the timing of the lyrics displayed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0022859 A1 para [0053-54] teaches measuring the degree of matching of voice amplitude in a karaoke environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658